            Case 7:20-cv-04276-VB Document 65 Filed 11/02/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
IN RE:                                                        :
                                                              :
WINDSTREAM HOLDINGS, INC., et al.,                            : MEMORANDUM OPINION
                                    Debtors.                  : AND ORDER
--------------------------------------------------------------x
U.S. BANK NATIONAL ASSOCIATION                                : 20 CV 4276 (VB)
and CQS (US), LLC,                                            :
                                    Appellants,               :
v.                                                            :
                                                              :
WINDSTREAM HOLDINGS, INC., et al.,                            :
                                    Appellees.                :
--------------------------------------------------------------x

Briccetti, J.:

        U.S. Bank National Association (“U.S. Bank”), as indenture trustee for certain unsecured

notes of Windstream Services, LLC, and CQS (US), LLC (“CQS”), appeal from (i) a May 12,

2020, Order of the Bankruptcy Court approving a settlement between Windstream Holdings, Inc.,

and its debtor subsidiaries (“debtors”), and Uniti Group, Inc. (the “Settlement Order”); and (ii) a

June 26, 2020, Order of the Bankruptcy Court confirming the debtors’ Chapter 11 plan of

reorganization (the “Confirmation Order”). Intervenor-appellee Elliott Investment Management

L.P. (“Elliott”), the largest holder of first and second lien claims against debtors, along with other

rights contemplated by the Chapter 11 plan of reorganization (the “Plan”) confirmed by the

Confirmation Order, previously intervened in the appeal with the consent of all parties. (Doc.

#31).

        Before the Court is appellants’ motion for “a determination of post-effective date

jurisdiction,” or, in the alternative, a stay of the effectiveness of the Confirmation Order pending

the appeal. (Doc. #44). Debtors and Elliott oppose the motion.

        For the reasons set forth below, the motion is DENIED.



                                                  1
          Case 7:20-cv-04276-VB Document 65 Filed 11/02/20 Page 2 of 6




       The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 158(a).

                                         BACKGROUND

       The Court assumes the parties’ familiarity with the relevant facts and procedural history,

except as recited herein.

       Appellants timely appealed from both the Settlement Order and the Confirmation Order.

Thereafter, they moved to expedite the appeals, and to consolidate the several appeals relating to

the Settlement Order and the Confirmation Order. The Court denied the motion to expedite, but

granted the motion to consolidate. (Doc. #18). The Court then set a briefing schedule, pursuant

to which the appeals were to be fully briefed by September 16, 2020. (Doc. #22).

       On September 2, 2020, appellees filed their opening briefs on the merits of the appeals,

arguing, among other things, that the Court should dismiss the appeals as equitably moot.

       Two days later, U.S. Bank filed, and CQS joined, the instant motion. Appellants request

that the Court determine, in the first instance and in advance of deciding the appeal on the merits,

that it will retain jurisdiction over the appeals if and when the Plan becomes effective. In other

words, appellants ask the Court to rule on whether the appeals are equitably moot in light of the

then-impending consummation of the Plan. In the alternative, appellants request that the Court

order appellees to stay implementation and consummation of the Plan pending resolution of the

appeals. On September 17, 2020, Bankruptcy Judge Robert D. Drain denied a similar request to

stay consummation of the Plan. (Doc. #56-1 at ECF 21–29).1

       By letter dated September 21, 2020, appellees informed the Court that the Plan became

effective and was substantially consummated that day.




1
      “ECF” refers to the page numbers automatically assigned by the Court’s Electronic Filing
System.

                                                  2
            Case 7:20-cv-04276-VB Document 65 Filed 11/02/20 Page 3 of 6




                                          DISCUSSION

I.     Post-Effective Date Jurisdiction

       Appellants seek a determination that “the appeals will not be rendered equitably moot if

and when the debtors consummate the Plan.” (Doc. #44 at ECF 5). They implore the Court to

“preserve its jurisdiction and assure the parties that the Bankruptcy Court’s decisions below will

be reviewed” by either deciding the appeal before consummation of the Plan, determining that

consummation does not equitably moot the appeal, or staying the effectiveness of the Plan. (Id. at

ECF 4–5).

       The Court declines to determine the issue of equitable mootness in advance of the

deciding the merits of the appeal, and will rule on that question in due course.

       A.      Legal Standard

       Equitable mootness does not deprive a court of jurisdiction over a case in the same way

that constitutional mootness does. Constitutional mootness stems from a court’s “inability” to

grant effective relief, but the doctrine of equitable mootness describes a court’s “unwillingness to

alter the outcome” of a bankruptcy proceeding. See In re UNR Indus.’s, Inc., 20 F.3d 766, 769

(7th Cir. 1994). “Equitable mootness is a prudential doctrine that is invoked to avoid disturbing a

reorganization plan once implemented.” Deutsche Bank AG v. Metromedia Fiber Network, Inc.

(In re Metromedia Fiber Network, Inc.), 416 F.3d 136, 144 (2d Cir. 2005). “Unlike constitutional

mootness, which turns on the threshold question of whether a justiciable case or controversy

exists, equitable mootness in the context presented here is concerned with whether a particular

remedy can be granted without unjustly upsetting a debtor's plan of reorganization.” In re Charter

Comms., Inc., 691 F.3d 476, 481 (2d Cir. 2012). Equitable mootness “applies to specific claims,

not entire appeals,” and courts must apply the doctrine “with a scalpel rather than an axe.” Id. at



                                                  3
            Case 7:20-cv-04276-VB Document 65 Filed 11/02/20 Page 4 of 6




481–82. “Because equitable mootness bears only upon the proper remedy, and does not raise a

threshold question of our power to rule, a court is not inhibited from considering the merits before

considering equitable mootness.” Deutsche Bank AG v. Matromedia Fiber Network, Inc, 416

F.3d at 144. “Often, an appraisal of the merits is essential to the framing of an equitable remedy.”

Id. “Equitable mootness in the bankruptcy setting . . . requires the district court to carefully

balance the importance of finality in bankruptcy proceedings against the appellant's right to

review and relief.” In re Charter Comms., Inc., 691 F.3d at 481.

       B.      Application

       The Court declines to determine whether the bankruptcy appeal is equitably moot in

advance of, and separate from, the merits of the appeal. Appellants’ motion appears to be an

attempt to force seriatim expedition of one of the issues implicated in their appeal of the

Settlement and Confirmation Orders. It is black-letter law that this Court is not deprived of

jurisdiction over a bankruptcy appeal by the consummation of a debtor’s plan of reorganization

alone. See e.g., In re Charter Comms., Inc., 691 F.3d at 481. Although appellees have argued

that the appeal should be dismissed as equitably moot, neither that argument, nor the fact that the

Plan has been consummated, deprives the Court of jurisdiction over the merits of the appeal.

There is no indication that this Court will be unable to grant appellants effective relief should they

prevail on the merits of the appeal. Appellees have merely argued that any relief granted by this

Court would be inequitable in light of their consummation of the Plan. See In re UNR Indus.’s,

Inc., 20 F.3d at 769. Even if appellees are correct, the fact that this Court could still fashion a

partial remedy should appellants prevail on the appeal, regardless of how inequitable or

incomplete that remedy is, “is sufficient to prevent [this] case from being moot” under Article III

of the Constitution. See Calderon v. Moore, 518 U.S. 149, 150 (1996) (“[E]ven the availability of



                                                   4
            Case 7:20-cv-04276-VB Document 65 Filed 11/02/20 Page 5 of 6




a partial remedy is sufficient to prevent a case from being moot.”) (internal quotation marks and

alterations omitted). Therefore, it is unnecessary for this Court to determine that it will retain

jurisdiction over the appeal now that the Plan has been consummated.

       In an effort to “carefully balance the importance of finality in [the] bankruptcy

proceedings [below] against [appellants’] right to review and relief,” the Court will reserve

decision on whether consummation of the Plan renders the appeal equitably moot until the Court

can give due attention to the parties’ arguments on the merits of the appeal. See In re Charter

Comms., Inc., 691 F.3d at 481.

II.    Stay of the Confirmation Order

       In the alternative, appellants seek a stay of enforcement of the Confirmation Order, and

thus implementation of the Plan, pending resolution of the appeal. On September 21, 2020,

debtors informed the Court that the Plan had become effective and was substantially

consummated.

       Appellants request for a stay is moot.

       A.      Legal Standard

       In contrast to equitable mootness, this Court lacks jurisdiction over a proceeding under

Article III of the Constitution when “the issues presented are no longer live or the parties lack a

legally cognizable interest in the outcome” of a given proceeding. Murphy v. Hunt, 455 U.S. 478,

481–82 (1982) (per curiam) (finding claim related to pretrial bail moot once defendant was

convicted because “even a favorable decision on [the claim] would not have entitled [the defendant]

to bail.”) (internal quotation marks omitted). A claim becomes moot “if an event occurs while a

case is pending . . . that makes it impossible for the court to grant any effectual relief whatever to a




                                                   5
            Case 7:20-cv-04276-VB Document 65 Filed 11/02/20 Page 6 of 6




prevailing party.” See ABC, Inc. v. Stewart, 360 F.3d 90, 97 (2d Cir. 2004) (internal quotations

omitted).

       B.      Application

       Appellants’ request to stay enforcement of the Confirmation Order and consummation of

the Plan is moot. See, e.g., In re Gucci, 105 F.3d 837, 839 (2d Cir. 1997) (noting motion for stay

pending appeal was moot in light of consummation of sale and conveyance of assets). Appellees

notified this Court by letter dated September 21, 2020, six days after appellants submitted their

reply in support of this motion, that Windstream Holdings, Inc., and its debtor subsidiaries

effectuated and substantially consummated the Plan. The Court cannot stay the implementation

of a plan of reorganization after debtors have substantially reorganized. The issue presented is no

longer live and appellants’ request is denied as moot.

                                         CONCLUSION

       The motion is DENIED.

       The Clerk is directed to terminate the motion. (Doc. #44).

Dated: November 2, 2020
       White Plains, NY

                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                 6
